PER CURIAM:
Writ granted. Defendant, charged with second degree kidnapping, was found guilty of simple kidnapping. This court determined in State v. Price , 17-K-0520 (La. 6/27/18), 250 So.3d 230, that guilty of simple kidnapping is not responsive to a charge of second degree kidnapping. In addition, the return of a nonresponsive verdict constitutes an error patent reviewable even in the absence of a defense objection. La.C.Cr.P. 920 ; State v. Mayeux , 498 So.2d 701, 703 (La. 1986) ; State v. Thibodeaux , 380 So.2d 59 (La. 1980) ; State v. Vincent , 387 So.2d 1097 (La. 1980). Therefore, we grant the application to remand to the court of appeal to reconsider its affirmance of defendant's conviction in light of State v. Price .
REMANDED